Exhibit 10.2
EXECUTION VERSION
GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of August 2, 2011,
among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor” and
collectively the “Guarantors”) and BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Agent”) for each of the Benefited
Parties. All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement (defined below).
W I T N E S S E T H:
WHEREAS, Cogdell Spencer LP, a Delaware limited partnership (the “Borrower”),
Cogdell Spencer Inc., a Maryland corporation (“CSI”), the Agent, and the lenders
party thereto from time to time (the “Lenders”) are entering into that certain
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) pursuant to
which the Lenders have agreed to provide to the Borrower the credit facility set
forth therein; and
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty
Agreement to the Agent; and
WHEREAS, the Guarantors will materially benefit from the Credit Agreement and
the extensions of credit made thereunder;
WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Benefited Parties party thereto was the obligation of CSI to cause each
Guarantor to enter into this Guaranty Agreement, and the Benefited Parties are
unwilling to extend and maintain the credit facilities provided under the Loan
Documents unless the Guarantors enter into this Guaranty Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Agent for the benefit
of the Benefited Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means: (a) the Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms of the Credit Agreement, the Notes and all other
Loan Documents heretofore, now or at any time or times hereafter owing, arising,
due or payable from the Borrower to any one or more of the Benefited Parties,
including principal, interest, premiums and fees (including reasonable fees,
charges and disbursements of counsel (collectively, “Attorneys’ Costs”));
(b) the Borrower’s prompt, full and faithful performance, observance

 

 



--------------------------------------------------------------------------------



 



and discharge of each and every agreement, undertaking, covenant and provision
to be performed, observed or discharged by the Borrower under the Credit
Agreement, the Notes and all other Loan Documents; and (c) the prompt payment in
full by each Loan Party, when due or declared due and at all such times, of
obligations and liabilities now or hereafter arising under Secured Cash
Management Agreements and Secured Hedge Agreements. The Guarantors’ obligations
to the Benefited Parties under this Guaranty Agreement are hereinafter
collectively referred to as the “Guarantors’ Obligations” and, with respect to
each Guarantor individually, the “Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Material Subsidiary of the Borrower
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.
Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.
2. Payment. If the Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable notice, grace and
cure periods, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Agent, (i) fully pay to the Agent,
for the benefit of the Benefited Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing or declared or deemed to be due
and owing, including for this purpose, in the event of any Event of Default
under Section 9.01(f) of the Credit Agreement (irrespective of the applicability
of any restriction on acceleration or other action as against any other Loan
Party under any Debtor Relief Laws), the entire outstanding or accrued amount of
all Obligations or (ii) perform the Guaranteed Liabilities, as applicable. For
purposes of this Section 2 the Guarantors acknowledge and agree that “Guaranteed
Liabilities” shall be deemed to include any amount (whether principal, interest,
premium or fees) which would have been accelerated in accordance with
Section 9.02 of the Credit Agreement but for the fact that such acceleration
could be unenforceable or is not allowed under any Debtor Relief Law. Any time
that the Agent is entitled to exercise its rights and remedies hereunder, it may
in its discretion elect to demand payment and/or performance. If the Agent
elects to demand performance, it shall at all times thereafter have the right to
demand payment until all of the Guaranteed Obligations have been paid and
performed in full. If Lender elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

 

2



--------------------------------------------------------------------------------



 



3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:
(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);
(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;
(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;
(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;
(e) any dissolution of the Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;
(f) any extension (including, without limitation, extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;
(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including, without limitation, the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);
(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including,
without limitation, any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

3



--------------------------------------------------------------------------------



 



(i) the staying or delaying by any Law or tribunal of an acceleration of the
time for payment of any amount payable by the Borrower under the Note, the
Credit Agreement or any other Loan Document;
(j) (i) any defense to the recovery by the Agent against any Guarantor of any
deficiency or otherwise to the enforcement of this Guaranty or any security for
this Guaranty based upon the Agent’s election of any remedy against any
Guarantor or Borrower, including the defense to enforcement of this Guaranty
(the so-called “Gradsky” defense) which, absent this waiver, any Guarantor would
have by virtue of an election by the Agent to conduct a non-judicial foreclosure
sale (also known as a “trustee’s sale”) of any real property security for the
Indebtedness, it being understood by the Guarantors that any such non-judicial
foreclosure sale will destroy, by operation of California Code of Civil
Procedure (“CCP”) Section 580d, all rights of any party to a deficiency judgment
against Borrower and, as a consequence, will destroy all rights that the
Guarantors would otherwise have (including the right of subrogation, the right
of reimbursement, and the right of contribution) to proceed against Borrower;
(ii) any defense or benefits that may be derived from CCP Sections 580a, 580b,
580d or 726, or comparable provisions of the laws of any other jurisdiction and
all other anti-deficiency and one form of action defenses under the laws of
California and any other jurisdiction; and (iii) any right to a fair value
hearing under CCP Section 580a, or any other similar law, to determine the size
of any deficiency owing (for which the Guarantors would be liable hereunder)
following a non-judicial foreclosure sale. Nothing in this subsection (j) shall
operate to change, waive or affect the benefits or defenses arising under
Division 3, Part 4, Title 14, Chapter 2 of the California Civil Code, and all
successor sections, or comparable provisions of the laws of any other
jurisdictions;
(k) any rights and defenses that the Guarantors may have because the Guaranteed
Obligations are secured by real property, including, without limitation:
(a) that the Agent may collect from any Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower, any other
Guarantor or any other Person; and
(b) if the Agent forecloses on any real property collateral pledged by Borrower,
any other Guarantor or any other Person: (A) the amount of the Guaranteed
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) the Agent may collect from the Guarantors even if the Agent, by
foreclosing on the real property collateral, has destroyed any right any
Guarantor may have to collect from Borrower, any other Guarantor or any other
Person.
This is an unconditional and irrevocable waiver of any rights and defenses that
the Guarantors may have because the Guaranteed Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon CCP Sections 580a, 580b, 580d, or 726;

 

4



--------------------------------------------------------------------------------



 



(l) any rights and defenses arising out of an election of remedies by the Agent,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Guaranteed Obligations, has destroyed any
Guarantor’s rights of subrogation and reimbursement against Borrower by
operation of CCP Section 580d or otherwise;
(m) any rights of subrogation and reimbursement, including (i) any defenses any
Guarantor may have by reason of an election of remedies by the Agent, and
(ii) any rights or defenses any Guarantor may have by reason of protection
afforded to Borrower with respect to the Guaranteed Obligations pursuant to the
anti-deficiency or other laws of California limiting or discharging Borrower’s
obligations, including CCP Sections 580a, 580b, 580d or 726;
(n) any notice of acceptance of this Guaranty, any rights, defenses and benefits
that may be derived from Sections 2787 to 2855, inclusive, of the California
Civil Code or comparable provisions of the laws of any other jurisdiction, and
all other suretyship defenses any Guarantor would otherwise have under the laws
of California or any other jurisdiction; and
(o) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including, without
limitation, any right to require or claim that resort be had to the Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations, other than repayment in full of the
Guaranteed Liabilities or Guarantors’ Obligations.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder, and, as to additional
Guarantors acceding to this Guaranty Agreement after the date hereof, under the
applicable Guaranty Joinder Agreement, shall be absolute and unconditional under
any and all circumstances and shall not be discharged except by payment as
herein provided.
No provision or waiver shall be construed as limiting the generality of any
other provision or waiver contained in this Guaranty. All of the waivers
contained herein, to the extent permitted by law, are irrevocable and
unconditional and are intentionally and freely made by each Guarantor.
4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, subject to any law, regulation or decree now or hereafter in effect that
might in any manner affect the Guaranteed Liabilities, or the rights of any
Benefited Party with respect thereto as against the Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Guaranteed Liabilities.

 

5



--------------------------------------------------------------------------------



 



5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at Agent’s election (at the request of or with the
consent of the Required Lenders) and without notice thereof or demand therefor,
each of the Guaranteed Liabilities and the Guarantors’ Obligations shall
immediately be and become due and payable.
6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantor’s Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Benefited
Party and arising under the Loan Documents, Secured Cash Management Agreements
or Secured Hedge Agreements. All amounts then due under such subordinated debts,
liabilities, or obligations shall, following any acceleration by the Agent, be
collected and, upon request by the Agent, paid over forthwith to the Agent for
the benefit of the Benefited Parties on account of the Guaranteed Liabilities,
the Guarantors’ Obligations, or such other obligations, as applicable, and,
after such request and pending such payment, shall be held by such Guarantor as
agent and bailee of the Benefited Parties separate and apart from all other
funds, property and accounts of such Guarantor.
7. Suits. Each Guarantor from time to time shall pay to the Agent for the
benefit of the Benefited Parties, on demand, at the Administrative Agent’s
Office or such other address as the Agent shall give notice of to such
Guarantor, the Guarantors’ Obligations as they become or are declared due, and
in the event such payment is not made forthwith, the Agent may proceed to suit
against any one or more or all of the Guarantors. At the Agent’s election, one
or more and successive or concurrent suits may be brought hereon by the Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Borrower, any other Guarantor, or any other Person and
whether or not the Benefited Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.
8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Benefited Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any or all of the Benefited Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to such Guarantor. Each Guarantor agrees that each Benefited Party and each of
its Affiliates shall have a lien for all the Guarantor’s Obligations upon all
deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned
to such Benefited Party or such Affiliate or otherwise in the possession or
control of such Benefited Party or such Affiliate for any purpose (other than
solely for safekeeping) for the account or benefit of such Guarantor, including
any balance of any deposit account or of any credit of such Guarantor with such
Benefited Party or such Affiliate, whether now existing or hereafter
established, and hereby authorizes each Benefited Party and each of its
Affiliates from and after the occurrence of an Event of Default at any time or
from time to time, but in each case after obtaining the prior written consent of
the Agent, to the fullest extent permitted by applicable law, to apply such
balances or any part thereof to such of the Guarantor’s Obligations to the
Benefited Parties then due and in such amounts as provided for in the Credit
Agreement or otherwise as they may elect. For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Benefited Party or its Affiliate as soon as the same may be put in transit to it
by mail or carrier or by other bailee.

 

6



--------------------------------------------------------------------------------



 



9. Waiver of Notice; Subrogation.
(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of the Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; (iv) any transfer or assignment
pursuant to Section 18 hereof, and (v) any other event, condition, or occurrence
described in Section 3 hereof. Each Guarantor agrees that each Benefited Party
may heretofore, now or at any time hereafter do any or all of the foregoing in
such manner, upon such terms and at such times as each Benefited Party, in its
sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.
(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Agent on behalf of the Benefited Parties upon demand by the Agent to such
Guarantor without the Agent being required, such Guarantor expressly waiving to
the extent permitted by law any right it may have to require the Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Agent or any Lender
or other party to a Related Agreement by the Borrower, any other Guarantor or
any other Person on account of the Guaranteed Liabilities or any guaranty
thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH
GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE AGENT,
AND THE PROVISIONS HEREOF ENFORCED BY THE AGENT, EFFECTIVE AS OF THE FIRST DATE
ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

7



--------------------------------------------------------------------------------



 



(c) Each Guarantor further agrees that with respect to this Guaranty Agreement,
such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
If an amount shall be paid to any Guarantor on account of such rights at any
time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 22 hereof, such amount shall be held in trust for the
benefit of the Benefited Parties and shall forthwith be paid to the Agent, for
the benefit of the Benefited Parties, to be credited and applied upon the
Guarantors’ Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or otherwise as the Benefited Parties may elect.
The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including, but not limited to, termination in
accordance with Section 22 hereof, and occurrence of the Facility Termination
Date.
10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof. Any claim or claims that
the Benefited Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Agent on behalf of the Benefited
Parties by written notice directed to such Guarantor in accordance with
Section 24 hereof.
11. Representations and Warranties. Each Guarantor warrants and represents to
the Agent, for the benefit of the Benefited Parties, that (a) it is duly
authorized to execute and deliver this Guaranty Agreement (or the Guaranty
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, (b) this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Guarantor by its duly authorized
representatives; (c) this Guaranty Agreement (or the Guaranty Joinder Agreement
to which such Guarantor is a party, as applicable) is legal, valid, binding and
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and (d) such Guarantor’s
execution, delivery and performance of this Guaranty Agreement (or the Guaranty
Joinder Agreement to which such Guarantor is a party, as applicable) do not
violate or constitute a breach of (i) any of its Organization Documents,
(ii) any agreement or instrument to which such Guarantor is a party, or
(iii) any Law to which it or its properties or operations is subject.

 

8



--------------------------------------------------------------------------------



 



12. Expenses and Indemnity. Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable fees and expenses, including Attorneys’
Costs, incurred by any Benefited Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought. Without limitation of
any other obligations of any Guarantor or remedies of the Agent or any Benefited
Party under this Guaranty Agreement, each Guarantor shall, to the fullest extent
permitted by Law, indemnify, defend and save and hold harmless the Agent and
each Benefited Party from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including Attorneys’ Costs) that may
be suffered or incurred by the Agent or such Benefited Party in connection with
or as a result of any failure of any Guaranteed Obligations to be the legal,
valid and binding obligations of the Borrower or any other applicable Loan Party
enforceable against the Borrower or such applicable Loan Party in accordance
with their terms. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty Agreement.
13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Benefited Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Benefited
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.
14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Agent, for the benefit of the Benefited Parties, as such
Guarantor’s attorney-in-fact for the purposes of carrying out the provisions of
this Guaranty Agreement and taking any action and executing any instrument which
the Agent may deem necessary or advisable to accomplish the purposes hereof,
which appointment is coupled with an interest and is irrevocable; provided, that
the Agent shall have and may exercise rights under this power of attorney only
upon the occurrence and during the continuance of an Event of Default.
15. Reliance. Each Guarantor represents and warrants to the Agent, for the
benefit of the Benefited Parties, that: (a) such Guarantor has adequate means to
obtain on a continuing basis (i) from the Borrower or CSI, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs, and (ii) from other reliable sources, such other information as it
deems material in deciding to provide this Guaranty Agreement and any Guaranty
Joinder Agreement (“Other Information”), and has full and complete access to the
Loan Parties’ books and records and to such Other Information; (b) such
Guarantor is not relying on any Benefited Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Guaranty Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (or the Guaranty Joinder Agreement to which it
is a party, as applicable); (d) such Guarantor has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of the
Borrower, the Borrower’s financial condition and affairs, the Other Information,
and such other matters as it deems material in deciding to provide this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) and is fully aware of the same; and (e) such Guarantor has not
depended or relied on any Benefited Party or its or their employees, directors,
agents or other representatives or Affiliates, for any information whatsoever
concerning the Borrower or the Borrower’s financial condition and affairs or any
other matters material to such Guarantor’s decision to provide this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable), or for any counseling, guidance, or special consideration or any
promise therefor with respect to such decision. Each Guarantor agrees that no
Benefited Party has any duty or responsibility whatsoever, now or in the future,
to provide to such Guarantor any information concerning the Borrower or the
Borrower’s financial condition and affairs, or any Other Information, other than
as expressly provided herein, and that, if such Guarantor receives any such
information from any Benefited Party or its or their employees, directors,
agents or other representatives or Affiliates, such Guarantor will independently
verify the information and will not rely on any Benefited Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

 

9



--------------------------------------------------------------------------------



 



16. Rules of Interpretation. The rules of interpretation contained in Article I
of the Credit Agreement shall be applicable to this Guaranty Agreement and each
Guaranty Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.
17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and the other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein or therein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.
Except as provided in Section 22, neither this Guaranty Agreement nor any
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.
18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein without the
prior written consent of the Agent, except as expressly permitted in the Credit
Agreement. Without limiting the generality of the foregoing sentence of this
Section 18, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article X thereof (concerning the Agent) and Section 11.06 thereof concerning
assignments and participations. All references herein to the Agent shall include
any successor thereof.

 

10



--------------------------------------------------------------------------------



 



19. Secured Cash Management Agreements and Secured Hedge Agreements. All
obligations of any Loan Party under Secured Cash Management Agreements and
Secured Hedge Agreements to which any Lender or its Affiliates are a party shall
be deemed to be Guaranteed Liabilities, and each Lender or Affiliate of a Lender
party to any such Secured Cash Management Agreements or Secured Hedge Agreements
shall be deemed to be a Benefited Party hereunder with respect to such
Guaranteed Liabilities; provided, however, that such obligations shall cease to
be Guaranteed Liabilities at such time, prior to the Facility Termination Date,
as such Person (or Affiliate of such Person) shall cease to be a “Lender” under
the Credit Agreement.
No Person who obtains the benefit of this Guaranty Agreement by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Benefited Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section shall be
deemed to have acknowledged and accepted the appointment of the Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Agent hereunder or otherwise relating hereto that do or may
affect such Benefited Party, the Agent and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article X of
the Credit Agreement.
20. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, (a) the legality, validity or enforceability of
the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 11.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.
22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ Obligations
relating to Guaranteed Liabilities that expressly survive such termination),
shall terminate on the Facility Termination Date.

 

11



--------------------------------------------------------------------------------



 



23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Agent or any other
Benefited Party provided by law or under the Credit Agreement, the other Loan
Documents or other applicable agreements or instruments. The making of the Loans
and other credit extensions pursuant to the Credit Agreement and other Related
Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof. Any amounts not paid when due under
this Guaranty Agreement shall bear interest at the Default Rate.
24. Notices. Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Borrower or CSI indicated in Schedule 11.02 of the Credit
Agreement, and (b) with respect to the Agent or any other Benefited Party, at
the Agent’s address indicated in Schedule 11.02 of the Credit Agreement. All
such addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 11.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.
25. Joinder. Each Person who shall at any time execute and deliver to the Agent
a Guaranty Joinder Agreement substantially in the form attached as Exhibit A
hereto shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.
26. Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY BENEFITED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

12



--------------------------------------------------------------------------------



 



(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS
GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
27. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
[Signature pages follow.]

 

13



--------------------------------------------------------------------------------



 



28. Waiver of Appraisal Rights. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

            GUARANTORS:

COGDELL SPENCER INC., a Maryland corporation
ERDMAN COMPANY, a Wisconsin corporation
      By:   /s/ Charles M. Handy       Name:   Charles M. Handy      Title:  
Chief Financial Officer        CS BUSINESS TRUST I, a Maryland Statutory Trust
CS BUSINESS TRUST II, a Maryland Statutory Trust
      By:   /s/ Charles M. Handy       Name:   Charles M. Handy      Title:  
Chief Financial Officer and Trustee        COGDELL SPENCER ADVISORS
MANAGEMENT, LLC, a Delaware limited liability company
      By:   /s/ Charles M. Handy       Name:   Charles M. Handy      Title:  
Manager   

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



28. Waiver of Appraisal Rights. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

                      GUARANTORS:
 
                    AUGUSTA MEDICAL PARTNERS, LLC,
a Georgia limited liability company
CAROLINA FOREST PLAZA, LLC, a South
Carolina limited liability company
FRANCISCAN DEVELOPMENT COMPANY,
LLC, a North Carolina limited liability company
200 ANDREWS, LLC, a South Carolina limited
liability company
INDIANAPOLIS MOB, LLC, an Indiana limited liability company
EAST JEFFERSON MEDICAL PLAZA, LLC, a Louisiana limited liability company
BEAUFORT MEDICAL PLAZA, LLC, a South Carolina limited liability company
RIVER HILLS MEDICAL ASSOCIATES, LLC, a South Carolina limited liability company
   
 
                    By:   Cogdell Spencer Advisors Management, LLC, a
Delaware limited liability company, its Manager    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



28. Waiver of Appraisal Rights. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

                      GUARANTORS:
 
                    CABARRUS POB, LP, a North Carolina
limited partnership
COGDELL INVESTORS (BIRKDALE), LP,
a North Carolina limited partnership
COGDELL INVESTORS (BIRKDALE II), LP,
a North Carolina limited partnership
COGDELL INVESTORS (MALLARD), LP,
a North Carolina limited partnership
COPPERFIELD MOB, LP, a North Carolina
limited partnership
EAST ROCKY MOUNT KIDNEY CENTER
ASSOCIATES, LP, a North Carolina limited
partnership
GASTON MOB, LP, a North Carolina limited
partnership
MARY BLACK WESTSIDE MEDICAL PARK
I LIMITED PARTNERSHIP, a South Carolina
limited partnership
MEDICAL INVESTORS III, LP, a South
Carolina limited partnership
WEST MEDICAL OFFICE I, LP, a South
Carolina limited partnership    
 
                    By:   Cogdell Spencer Advisors Management, LLC,
a Delaware limited liability company, its
General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



28. Waiver of Appraisal Rights. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

                      GUARANTORS:
 
                    VERDUGO MOB, LP, a California limited
partnership    
 
                    By:   Verdugo Management, LLC, a California
limited liability company, its General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Manager    
 
                    MULBERRY MEDICAL PARK LIMITED PARTNERSHIP, a North Carolina
limited
partnership
COGDELL INVESTORS (OSS), LP, a North
Carolina limited partnership    
 
                    By:   Cogdell Spencer Advisors Management, LLC, a
Delaware limited liability company, its
General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



28. Waiver of Appraisal Rights. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

                      GUARANTORS:
 
                    ANCHOR COGDELL COVINGTON, LLC, a
Kentucky limited liability company
ANCHOR COGDELL FLORENCE, LLC, a
Kentucky limited liability company    
 
                    By:   /s/ Charles M. Handy                       Name:  
Charles M. Handy         Title:   Manager    
 
                    ANCHOR COGDELL DOYLESTOWN, LP, a Pennsylvania limited
partnership    
 
                    By:   Anchor Cogdell Doylestown GP, LLC, a
Pennsylvania limited liability company, its
General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  AGENT:
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Jack Redhead    
 
           
 
  Name:   Jack Redhead    
 
  Title:   Senior Vice President    

GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Guaranty Joinder Agreement
GUARANTY JOINDER AGREEMENT
THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated as of
                    , 20____  is made by
                                        , a                      (the “Joining
Guarantor”), delivered to BANK OF AMERICA, N.A., in its capacity as
administrative agent (the “Agent”) under that certain Credit Agreement (as
amended, revised, modified, supplemented or amended and restated from time to
time, the “Credit Agreement”), dated as of August 2, 2011, by and among Cogdell
Spencer LP, a Delaware limited partnership (the “Borrower”), Cogdell Spencer
Inc., a Maryland corporation, the Lenders party thereto and the Agent. All
capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement.
WHEREAS, the Joining Guarantor is a Material Subsidiary and required by the
terms of the Credit Agreement to become a “Guarantor” under the Credit Agreement
and be joined as a party to the Guaranty; and
WHEREAS, the Joining Guarantor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and
NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with the Agent,
for the benefit of the Benefited Parties:
1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Guarantor and bound by all
the terms, conditions, obligations, liabilities and undertakings of each
Guarantor or to which each Guarantor is subject thereunder, including without
limitation the joint and several, unconditional, absolute, continuing and
irrevocable guarantee to the Agent for the benefit of the Benefited Parties of
the payment and performance in full of the Guaranteed Liabilities (as defined in
the Guaranty) whether now existing or hereafter arising, all with the same force
and effect as if the Joining Guarantor were a signatory to the Guaranty.
2. Affirmations. The Joining Guarantor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.
3. Severability. The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, (a) the legality, validity or
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction
Exhibit A-1
Form of Guaranty Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



4. Effectiveness. Delivery of an executed counterpart of a signature page of
this Guaranty Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty Joinder Agreement.
5. Delivery. Joining Guarantor hereby irrevocably waives notice of acceptance of
this Guaranty Joinder Agreement and acknowledges that the Guaranteed Liabilities
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Secured Cash Management Agreements or Secured Hedge Agreements made
and maintained, in reliance on this Guaranty Joinder Agreement and the
Guarantor’s joinder as a party to the Guaranty as herein provided.
6. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 26 and
27 of the Guaranty are hereby incorporated by reference as if fully set forth
herein.
IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

                  JOINING GUARANTOR:
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A-2
Form of Guaranty Joinder Agreement

 

 